DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (10,368,022) in view of Koshihara et al (US 2017/0261752).
As to claim 1, Wan discloses (fig. 4C) an optical filter (filter), comprising: a monolithic (monolithic) substrate (431); a first component filter (IR filter) integrated (integrated) onto a first region (first region) of the monolithic substrate (431), the first component filter (IR filter) comprising a near infrared (NIR) bandpass filter (IR filter), (column 6, lines 24-25, lines 48-54); and a second component filter (434) integrated (integrated) onto a second region (second region) of the monolithic (monolithic) substrate (431), the second component filter (434) comprising a red-green-blue (RGB) bandpass filter (specific optical passband), (column 6, lines 3-12, column 1, lines 48-59, column 2, lines 47-64, Abstract), and a separation (separation) between the first component filter (IR filter) and the second component filter (434) being less than (made less than), (column 3, lines 52-55). Wan fail to disclose a separation between the first component filter and the second component filter being less than approximately 50 micrometers. Koshihara et al disclose (fig. 6) a separation (separation) between the first component filter (840B) and the 
As to claim 2, Wan discloses (fig. 4C) the optical filter (filter) further comprising: an absorber (masking, dying) disposed at a transition zone (region) of the optical filter (filter), the transition zone (region) being at an edge of the first component filter (IR filter) and the second component filter (434), (column 6, lines 3-12, lines 24-25).
As to claim 3, Wan discloses (fig. 4C) the optical filter (filter) where the first component filter (IR filter) and the second component filter (434) are disposed between the absorber (masking, dying) and the monolithic substrate (431), (column 6, lines 3-12, lines 24-25).
As to claim 4, Wan discloses (fig. 4C) the optical filter (filter) where the absorber (masking, dying) is disposed between the first component filter (IR filter) and the second component filter (434), (column 6, lines 3-12, lines 24-25).
As to claim 5, Wan discloses (fig. 4C) the optical filter (filter) where the absorber (masking, dying) is disposed between the first component filter (IR filter) and the monolithic substrate (431) and between the second component filter (434) and the monolithic substrate (431), (column 6, lines 3-12, lines 24-25).
As to claim 6, Wan discloses (fig. 4C) the optical filter (filter) further comprising: an anti-reflectance coating disposed onto a surface of the monolithic substrate, such that the 
As to claim 7, Wan discloses (fig. 4C) the optical filter (filter) where the monolithic substrate (431) is a silica substrate (semiconductor), (column 6, lines 5-6).
As to claim 8, Wan discloses (fig. 4C) the optical filter (filter) where the first component filter (IR filter) and the second component filter (434) are disposed onto the monolithic substrate (431) using a sputter deposition procedure (coating a mordent layer), (column 6, lines 14-15).
As to claim 9, Wan discloses (fig. 4C) the optical filter (filter) where the first component filter (IR filter) and the second component filter (434) are disposed onto the monolithic substrate (431) using a photolithography procedure (photoresist), (column 6, lines 15-23).
As to claim 10, Wan discloses (fig. 4C) the optical filter (filter) where the first component filter (IR filter) is associated with a first spectral range (infrared light) and the second component filter (434) is associated with a second, different spectral range (visible, red, green, blue light), (column 6, lines 3-12, lines 24-25).
As to claim 11, Wan discloses (fig. 4C) the optical filter (filter) where the first component filter (IR filter) is associated with a spectral range of (infrared light), (column 6, lines 24-25) defines from approximately 700 nm to approximately 1100 nm.
As to claim 12, Wan discloses (fig. 4C) the optical filter (filter) where the second component filter (434) is associated with a spectral range of (visible light, red, green, blue), (column 6, line 3-12) defines from approximately 400 nm to approximately 700 nm.
As to claim 13, Wan discloses (fig. 4C) the optical filter (filter) where the second component filter (434) is associated with a spectral range of (visible light, blue light), (column 6, lines 3-12) defines from approximately 420 nm to approximately 630 nm.
As to claim 14, Wan discloses (fig. 4C) the optical filter (filter) where the separation between the first component filter (IR filter) and the second component filter (434), (column 6, lines 3-12, lines 24-25). Wan fail to disclose a separation between the first component filter and the second component filter being less than approximately 30 micrometers. Koshihara et al disclose (fig. 6) a separation (separation) between the first component filter (840B) and the second component filter (840R) being less than approximately 30 micrometers (0.25µm), (paragraphs [0062]-[0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wan et al to include a separation between the first component filter and the second component filter being less than approximately 50 micrometers as taught by Koshihara et al in order to perform various intelligent object recognition functions such as facial recognition and/or hand gesture recognition. 
 As to claim 15, Wan discloses (fig. 4D) an optical system (435), (column 6, lines 29-35), comprising: (fig. 4C) an optical filter (filter) including a plurality of component filters (IR filter, 434) configured to filter (filter) an input optical signal (infrared & visible light) and provide a filtered input optical signal (specific color), the plurality of component filters (IR filter, 434) being associated with two or more spectral ranges (infrared light, visible light), (column 6, lines 3-12), the plurality of component filters (IR filter, 434) (fig. 5) being integrated (integrated) onto a single substrate (431) using a photolithography procedure (photoresist), (column 6, lines 3-16, lines 24-25, lines 48-55), and the plurality of component filters (IR filter, 434) including a component filter (434) that comprises a red-green-blue (RGB) bandpass filter (specific optical passband); and an optical sensor (RGB pixel, Z pixel) configured to receive the filtered input optical signal (visible & invisible light) and provide an output electrical signal (electronic signals), (column 6, lines 48-65).
As to claim 16, Wan discloses (fig. 4D) the optical system, (column 6, lines 29-35), where (fig. 4C) the filtered input optical signal (specific color) includes two or more component filtered input optical signals (infrared light, red, green, blue light) corresponding to the two or more spectral ranges (infrared & visible light), (column 6, lines 3-12, lines 24-25).
As to claim 17, Wan discloses (fig. 4D) the optical system (435), (column 6, lines 29-35) where (fig. 5) the output electrical signal (electronic signal) is related to performing at least one of: an iris detection functionality (specific aperture), (column 6, lines 3-12). 
Response to Arguments
Applicant’s arguments, see Interview Summary, filed 12/15/2020, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.
Allowable Subject Matter
Claims 18-20 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior arts of record fail to teach either singly or in combination a bandpass filter comprising: where a first thickness associated with at least one of the first set of filter layers or the second set of filter layers is different from a second thickness associated with at least one of the third set of filter layers or the fourth set of filter layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878